NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

7912 LIMBWOOD COURT TRUST,                      No.    16-15263

                Plaintiff-Appellant,            D.C. No.
                                                2:13-cv-00506-APG-GWF
 v.

WELLS FARGO BANK, N.A.; FEDERAL                 MEMORANDUM*
HOME LOAN MORTGAGE
CORPORATION,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                    Argued and Submitted November 13, 2017
                              Pasadena, California

Before: KOZINSKI, HAWKINS, and PARKER,** Circuit Judges.

      Plaintiff 7912 Limbwood Court Trust (“Limbwood”) appeals from a

judgment of the United States District Court for the District of Nevada. The court

below granted summary judgment in favor of Defendants Wells Fargo Bank, N.A.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barrington D. Parker, United States Circuit Judge for
the U.S. Court of Appeals for the Second Circuit, sitting by designation.
and Federal Home Loan Mortgage Corporation and dismissed Limbwood’s

complaint seeking quiet title. We affirm.

       Limbwood contends that under Nevada Revised Statute § 116.3116 et seq.

(“the Statute”), its purchase of real property for $5,100 at a non-judicial

foreclosure sale [ER 433] grants it title to the property free of any encumbrances,

including a $133,500 deed of trust held by Wells Fargo [ER 408] and subsequently

acquired by Federal Home Loan Mortgage Corporation [ER 436-38]. In Bourne

Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), this

Court held the Statute to be facially unconstitutional. That successful challenge

means that the law has no force or effect. See Foti v. City of Menlo Park, 146 F.3d

629, 635 (9th Cir. 1998). Therefore, the Statute could not operate to extinguish the

first deed of trust.

       AFFIRMED.




                                            2